The parties to this cause in April, 1920, entered into the contract shown in the statement of facts. In respect of its origin this contract is in no wise impeached. Complainant, appellant, in pursuance of his obligation thereunder, advanced a large sum of money, taking title to the land in himself as provided by the contract. A sawmill was set up on the land and put into operation. In August following complainant filed his bill, averring, to state its effect sufficiently for the purpose in hand, that defendant was largely indebted to him on account of the contract; that he was cutting timber on the order of persons other than complainant, leaving complainant's orders unfulfilled; that he was negligently destroying much timber and greatly impairing the value of the land by cutting the timber in a negligent manner and allowing it to rot upon the ground; that he fraudulently misrepresented to complainant the amount of timber cut; that he was not exercising diligence in operating the mill; that complainant had declared a forfeiture under the terms of the contract and had demanded possession, but that defendant continued to cut timber, and was making arrangements to ship the same, in utter disregard of complainant's rights; that defendant was insolvent, and complainant would have no adequate remedy if the timber was cut and removed from the land. The prayer was that defendant be enjoined from cutting the timber, from shipping the timber already cut, and for general relief.
Answering, defendant denied any violation of the contract, and averred that defendant had failed to exercise diligence to procure orders for lumber and had fraudulently reported to defendant orders as taken for lumber at a price less than the price for which he sold it, thus defrauding defendant of the difference.
Evidence was taken orally before the court as provided by the act of September 22, 1915 (Acts 1915, p. 705), and upon the final hearing, on pleading and proof, the court dissolved the temporary injunction, which had issued in accordance with the prayer of the bill, and dismissed the bill; this upon the ground that complainant had practiced a fraud upon defendant in the matter of two orders as averred in the answer, and had no standing in court for the reason that he who comes into equity must come with clean hands. Having reached this conclusion, the trial court declined to inquire whether the averments of complainant's bill had been sustained in the evidence.
Due attention to the evidence touching upon that subject has led us to conclude, in agreement with the trial court, that complainant's explanation fails to satisfactorily account for the difference between the price at which complainant sold two shipments of lumber and the price at which defendant's interest in these sales was credited to him. We feel constrained to believe that this difference was the result of an effort to overreach defendant. Further we find, as did the trial court, that pending the trial of this cause and after the discrepancy stated above had been developed by counsel for defendant, complainant's book entries were changed in an effort to cover it up and keep it from the court. This was a fraud upon the court. The trial court has stated all the circumstances, and we find no need for repetition.
Complainant's bill is in the nature of a bill for the specific performance of the contract between the parties — at least it seeks security and protection for certain rights for which complainant had stipulated. The contract and complainant's conduct in the execution of it in a matter wherein he acted as the confidential agent of defendant brings complainant and his bill within the influence of the principle stated by Mr. Pomeroy in this language:
"A contract may be perfectly valid and binding at law; it may be of a class which brings it within the equitable jurisdiction, because the legal remedy is inadequate; but, if the plaintiff's conduct in obtaining it, or in acting under it, has been unconscientious, inequitable, or characterized by bad faith, a court of equity *Page 694 
will refuse him the remedy of specific performance." 1 Pom. Eq. Jur. § 400.
And thus in conclusion of the whole subject:
"It is not alone fraud or illegality which will prevent a suitor from entering a court of equity; any really unconscientious conduct, connected with the controversy to which he is a party, will repel him from the forum whose very foundation is good conscience." Section 404.
The decisions of this court have established here the same policy. Harton v. Little, 188 Ala. 640, 65 So. 951; Ashe-Carson Co. v. Bonifay, 147 Ala. 376, 41 So. 816. Some limitations on the application of the doctrine tire stated in Phillips v. Bradford, 147 Ala. 346, 41 So. 657, but they do not affect this case.
The decree must be affirmed.
Affirmed.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.